             2:21-cv-01034-BHH           Date Filed 06/24/21        Entry Number 23-10          Page 1 of 2




From:                              Hogan, Brendan <Brendan.hogan@pillsburylaw.com>
Sent:                              Tuesday, March 2, 2021 6:03 PM
To:                                Rocco, Charles; Brehony, Dawn M.
Cc:                                Gillon, Peter M.
Subject:                           JWA Mount Holly Fire Claim -- Response to Request for Information
Attachments:                       JWA -- Response to Request for Information.pdf


Charles and Dawn,

JWA’s response to the request for information is attached.

JWA’s documents are available here:

       sFTP URL: https://secureftp1.pillsburylaw.com
       sFTP Username: LSuser-00281
       sFTP Password: 6+t&r=GXT
       Unzip Password: Will be sent in a separate email.

PRODUCTION VOLUME: JWALF001
    BATES RANGE: JWALF00000001 – JWALF00029371
    DOCUMENT COUNT: 3,400
    PAGE COUNT: 29,371
    NATIVE COUNT: 609

After you have had a chance to review our letter, we would be happy to continue our prior conversation on these issues.

Best,

Brendan

Brendan Hogan | Pillsbury Winthrop Shaw Pittman LLP
Associate
1200 Seventeenth Street NW | Washington, DC 20036-3006
t +1.202.663.8120
Brendan.hogan@pillsburylaw.com | pillsburylaw.com




The contents of this message, together with any attachments, are intended only for the use of the individual or entity to
which they are addressed and may contain information that is legally privileged, confidential and exempt from
disclosure. If you are not the intended recipient, you are hereby notified that any dissemination, distribution, or copying
of this message, or any attachment, is strictly prohibited. If you have received this message in error, please notify the
                                                             1
            2:21-cv-01034-BHH         Date Filed 06/24/21       Entry Number 23-10         Page 2 of 2

original sender or the Pillsbury Winthrop Shaw Pittman Service Desk at Tel: 800-477-0770, Option 1, immediately by
telephone and delete this message, along with any attachments, from your computer. Nothing in this message may be
construed as a digital or electronic signature of any employee of Pillsbury Winthrop Shaw Pittman. Thank you.




                                                         2
